14‐2214 
      In Re: Derek J. Portaluppi 
       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                    
                                       SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
             At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 1st day of May, two thousand fifteen. 
                                          
      PRESENT:  AMALYA L. KEARSE, 
                    BARRINGTON D. PARKER, 
                    RICHARD C. WESLEY, 
                                  Circuit Judges. 
      ____________________________________________  
       
      IN RE: DEREK J. PORTALUPPI 
      _________________________________________  
       
      WILLIAM HOLMES, 
       
                                  Creditor‐Appellant, 
       
                    ‐v.‐                                       No. 14‐2214 
       
       
DEREK J. PORTALUPPI, 
 
                       Debtor‐Appellee. 
____________________________________________  
 
FOR APPELLANT:         William Holmes, pro se, Portland, CT. 
 
FOR APPELLEE:          Scott M. Charmoy, Charmoy & Charmoy, Fairfield, CT.  
____________________________________________  
 
      Appeal from the United States District Court for the District of Connecticut 
(Shea, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Creditor‐Appellant Williams Holmes (“Holmes”), proceeding pro se, 

appeals from the District Court’s judgment affirming the bankruptcy court’s 

order dismissing Holmes’s adversary proceeding.  We assume the parties’ 

familiarity with the underlying facts, the procedural history of the case, and the 

issues on appeal. 

      “The rulings of a district court acting as an appellate court in a bankruptcy 

case are subject to plenary review.”  In re Stoltz, 315 F.3d 80, 87 (2d Cir. 2002).  

Consequently, “we review the bankruptcy court decision independently, 

accepting its factual findings unless clearly erroneous but reviewing its 



                                            2
conclusions of law de novo.”  In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005) 

(internal quotation marks omitted).  Particular deference is given to a bankruptcy 

court’s findings on credibility.  See In re CBI Holdings Co., 529 F.3d 432, 450 (2d 

Cir. 2008). 

       Holmes contests the bankruptcy court’s findings of fact in relation to 

Debtor‐Appellee Derek J. Portaluppi (“Portaluppi”), including its determination 

that Portaluppi was credible.  We find no clear error in the bankruptcy court’s 

conclusion that Portaluppi’s bankruptcy petition did not intentionally give the 

wrong address for Holmes.  Moreover, Holmes timely filed his adversary 

proceeding and thus suffered no prejudice.  Nor was there any clear error in the 

bankruptcy court’s finding that Portaluppi did not act with fraudulent intent to 

conceal the sale of any automobiles or withhold records of those sales.  Two of 

the challenged transactions took place more than one year prior to the 

bankruptcy petition, and thus did not have to be disclosed.  See 11 U.S.C. 

§ 727(a)(2)(A).   We find no clear error in the bankruptcy court’s conclusion, after 

hearing testimony, that Portaluppi lacked fraudulent intent when he transferred 

a Ford F350 (the lone transaction within the relevant time period challenged by 

Holmes on this appeal).  In re CBI Holdings, 529 F.3d at 450.  Finally, there was no 




                                           3
evidence that Portaluppi failed to keep recorded information from which his 

financial condition might be ascertained.  See In re Kran, 760 F.3d 206, 210‐11 (2d 

Cir. 2014). 

       We have considered all of Holmes’s remaining arguments and find them 

to be without merit.  Accordingly, for the reasons set forth above, the judgment 

of the District Court is AFFIRMED. 

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4